Citation Nr: 1430348	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected thoracolumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran had active duty from December 1964 to December 1967. 

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Veteran appeared at a personal hearing at the RO. A transcript is of record.  The matter was most recently Remanded in January 2014 for further evidentiary development.  In June 2014, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014, the Board Remanded the Veteran's claim for entitlement to service connection for a neck disability for an opinion as to whether any diagnosed neck disability was at least as likely as not related to the Veteran's service.  The examiner was instructed to acknowledge and discuss the Veteran's report of neck or cervical spine problems since service.  The Board also requested an opinion as to whether this disability was related to his service-connected thoracolumbar spine disability.

On May 2014 VA cervical spine examination, the VA examiner opined that the Veteran's neck condition is less likely than not related to his service or secondary to the lumbar spine condition.  His supporting rationale was that the service treatment records were silent for a neck condition.  There was no discussion of the Veteran's lay history.  As for the secondary service connection aspect of the claim, the examiner stated that the "orthopedic literature would not support a claim of DJD of lumbar spine causing the same condition in the cervical spine."  He unfortunately did not comment on the likelihood that the service-connected thoracolumbar spine disability had aggravated his neck disability.  Thus, as there remains no opinion addressing the issue of aggravation, a new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  Obtain copies of the Veteran's VA treatment records since February 2014.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, procure an addendum opinion from an appropriate examiner to review the May 2014 VA examination.  A new examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  


	(CONTINUED ON NEXT PAGE)



The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed neck disability is:

i. related to the Veteran's active military service 
ii. proximately due to his service-connected thoracolumbar spine disability OR 
iii. aggravated by his service-connected thoracolumbar spine disability?

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions (including those set out in the most recent Brief of Appellant), the lay statements of record (i.e., experiencing chronic, intermittent, and progressively worsening neck pain since service), his service treatment records, his VA and private medical records, and October 2009 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in May 2014.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



